                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC. et al.,          )
                                            )
                         Plaintiffs,        )                        CIVIL ACTION
                                            )
v.                                          )                        No. 15-4890-KHV
                                            )
THE MADISON COMPANIES, LLC et al.,          )
                                            )
                         Defendants.        )
____________________________________________)

                                 MEMORANDUM AND ORDER

        On August 30, 2019, Pipeline Productions, Inc., Backwood Enterprises LLC, OK

Productions, Inc. and Brett Mosiman filed a second amended complaint against the Madison

Companies LLC, Horsepower Entertainment LLC, Kaaboo LLC, KaabooWorks Services LLC,

KaabooWorks LLC and Kaaboo Del Mar LLC. Second Amended Complaint (Doc. #570). The

parties are set to try this case on February 3, 2020.

        Over the course of this litigation, the parties have chosen to engage in an excessive back-

and-forth which largely consists of procedural motions that have little to do with the substance of

their dispute, and that certainly do not bring it closer to resolution. Indeed, even this close to trial,

plaintiffs are attempting to expand the scope of litigation. In the last 60 days alone, the parties

have filed the following: Defendants’ Motion For Protective Order For Plaintiffs’ Rule 30(B)(6)

Notice Of Deposition (Doc. #619) filed October 13, 2019; Plaintiffs’ Motion For Protective Order

Regarding Defendants’ Deposition Of Expert Robert Downs, And Memorandum In Support

(Doc. #662) filed November 18, 2019; Plaintiffs’ Expedited Motion To Strike Defendants’ Motion

For Summary Judgment, And Memorandum In Support (Doc. #678) filed November 22, 2019;

Opposition Of Defendants To Plaintiffs’ Expedited Motion To Strike Defendants’ Motion For
Summary Judgment, And Memorandum In Support (Doc. #679) filed November 25, 2019; and

Defendants’ Emergency Motion To Strike Plaintiffs’ Untimely Brief In Opposition To

Defendants’ Motion For Summary Judgment Or, Alternatively, For Extension Of Time To Reply;

Opposition To Plaintiffs’ Motion For Extension Of Time (Doc. #695) filed December 2, 2019.

       Excessive motions like these have only succeeded at derailing the resolution of this case

on its merits.   For example, rather than working to timely respond to defendants’ motion for

summary judgment, plaintiffs chose to spend their time drafting and filing their Expedited Motion

To Strike Defendants’ Motion For Summary Judgment, And Memorandum In Support

(Doc. #678), which primarily complains about the amount of footnotes in defendants’ brief.

       Although litigation can be stressful, one thing is clear: the parties are spending their

energies doing too much of the wrong things. Fed. R. Civ. P. 1 requires the parties to construe,

administer and employ the rules “to secure the just, speedy, and inexpensive determination of

every action and proceeding.” Their actions in this case have failed to advance those objectives.

Hopefully the parties can focus their energies and re-focus their apparent ill will, and put them to

more productive use, at the mediation which is scheduled for December 11, 2019.

       In the meantime, the Court orders that pending further order, it will not consider any non-

substantive motion in excess of three pages. Furthermore, it will summarily strike, without further

notice or opportunity to show cause, any motion filed in violation of this order.

       IT IS SO ORDERED.

       Dated this 5th day of December, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                -2-
